Exhibit 99.1 Information Relating to PartII, Item14 — Other Expenses of Issuance and Distribution The following table sets forth the expenses in connection with the sale and distribution of shares of common stock of Baltic Trading Limited (the “Company”) by the Company pursuant to the Company’s registration statement on Form S-3 (File No. 333-168700) (the “Registration Statement”), as supplemented by the Company’s prospectus supplement dated May 21, 2013, other than underwriting discounts and commissions. All of the amounts shown except amounts previously paid are estimated. Item Amount SEC Registration Fee* $ NYSE Listing Fee $ Legal Fees and Expenses $ Printing Expenses $ Accounting Fees and Expenses $ Transfer Agent Fees and Expenses $ Blue Sky Fees and Expenses $ FINRA Fees and Expenses $ Total $ * Pursuant to the Registration Statement, Company registered$500,000,000 of various securities.The Company paid a total filing fee of $57,300 in connection with the Registration Statement.The amount set forth represents the amount of the total registration fee properly allocable to the registration of the common stock being sold and distributed pursuant to the Registration Statement.
